DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 8, 16-18, 20-23, 25, 32-34, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 12 of U.S. Patent No. 9,554,805 to Tompkins et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Tompkins et al. recites an insertion tool for use with an embolic coil deployment system, the insertion tool comprising: a shaft having a proximal end and a distal end and a lumen configured to receive and releasably retain an engagement element on an embolic coil in said lumen, the shaft further comprising a sidewall, and an aperture in a distal region of the sidewall, wherein the distal end of the shaft is configured to be advanced into a patient's vascular system while being pushed from the proximal end; a paddle formed in the sidewall and disposed at least partially within the aperture, the paddle having a proximal end attached to the sidewall and a free distal end; and a shoulder defined by an edge of the aperture; whereby the insertion tool can receive and releasably retain the engagement element of the embolic coil in the aperture on a side distal to the proximal end of the paddle attached to the sidewall.  Since application claims 2-5, 8, 20-23, 25, 33, and 34 are anticipated by claim 1 to Tompkins et al., the claims are not patentably distinct.
 	Claim 8 to Tompkins et al. recites a tubular distal tip for use with an embolic coil insertion tool, the tubular distal tip comprising: a shaft configured for attachment to the distal end of an embolic coil insertion tool, the shaft having a proximal end and a distal end and a lumen configured to receive and releasably retain an engagement element on an embolic coil therein, the shaft further comprising a sidewall, and an aperture in a distal region of the sidewall, wherein the distal end of the shaft is configured to be advanced into a patient's vascular system while being pushed from the proximal end; at least one paddle formed in the sidewall, the paddle disposed at least partially within the aperture, the paddle having a proximal end attached to the sidewall and a free distal end; and a shoulder defined by an edge of the aperture, whereby the lumen of the shaft can receive and releasably retain the engagement element of the embolic coil in the aperture on a side distal to the proximal end of the paddle attached to the sidewall.  Since application claims 2-5, 8, 20-23, 25, 33, and 34 are anticipated by claim 8 to Tompkins et al., the claims are not patentably distinct.
	Claims 5 and 12 to Tompkins et al. recite wherein the sidewall lies in a curved plane, said paddle is flexible out of the curved plane, and is biased into the lumen of the shaft.  Since application claims 16-18, 32, and 42 are anticipated by claims 5 and 12 to Tompkins et al., the claims are not patentably distinct.
Claims 2-5, 8, 16-18, 20-23, 25, 32-34, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 9,775,621 to Tompkins et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Tompkins et al. recites an embolic coil deployment system for release of an embolic coil in a subject, the system comprising: an elongate shaft having a proximal portion and a distal end and a lumen configured to receive and releasably retain an embolic coil therein, the shaft further comprising a sidewall, and an aperture in the sidewall; a handle secured on the proximal portion of the shaft; a paddle formed in the sidewall, the paddle disposed at least partially within the aperture, the paddle having a proximal end attached to the sidewall and a free distal end; a shoulder defined by an edge of the aperture; and a filament disposed within the lumen, wherein the filament, the sidewall and the shoulder are configured to releasably retain the embolic implant, and the paddle is configured to urge release of the implant upon withdrawal of the filament.  Since application claims 2-5, 8, 20-23, 25, 33, and 34 are anticipated by claim 1 to Tompkins et al., the claims are not patentably distinct.
Claim 3 to Tompkins et al. recites wherein said sidewall lies in a curved plane, said paddle is flexible beyond said curved plane, and is biased into the lumen of the shaft.  Since application claims 16-18, 32, and 42 are anticipated by claim 3 to Tompkins et al., the claims are not patentably distinct.
Claims 2-5, 8, 16-18, 20-23, 25, 32-34, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,405,868 to Tompkins et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 to Tompkins et al. recites an embolic coil deployment system for release of an embolic coil in a subject, the system comprising: an elongate shaft having a proximal portion and a distal end and a lumen configured to receive and releasably retain an embolic coil therein, the shaft further comprising a sidewall, and an aperture in the sidewall; a handle secured on the proximal portion of the shaft; a paddle formed in the sidewall, the paddle disposed at least partially within the aperture, the paddle having a proximal end attached to the sidewall and a free distal end; a shoulder defined by an edge of the aperture; and a filament disposed within the lumen, wherein the filament, the sidewall and the shoulder are configured to releasably retain the embolic implant, and the paddle is configured to urge release of the implant upon withdrawal of the filament.  Since application claims 2-5, 8, 20-23, 25, 33, and 34 are anticipated by claim 1 to Tompkins et al., the claims are not patentably distinct.
Claim 3 to Tompkins et al. recites wherein said sidewall lies in a curved plane, said paddle is flexible beyond said curved plane, and is biased into the lumen of the shaft.  Since application claims 16-18, 32, and 42 are anticipated by claim 3 to Tompkins et al., the claims are not patentably distinct.
Allowable Subject Matter
Claims 13 & 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 13, the prior art fails to disclose, teach, or suggest wherein the filament is positioned distally in the first position and is positioned proximally in the second position; and regarding claim 41, the prior art fails to disclose, teach, or suggest wherein the free distal end of the paddle in the second orientation bends inwards towards the lumen of shaft.
Claim Rejections - 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 2-12, 14-40, and 42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tomlin (US Pub. No. 2007/0293928 A1).
Regarding claim 2, Tomlin discloses an embolic coil deployment system 16 (Figs. 1-3) for releasing an embolic coil (NOTE: embolic coil is not positively recited as part of the claimed invention, only recited as intended use and therefore, not required by the prior art), comprising: an elongated shaft 38 (Figs. 1-3) having a proximal end and a distal end (see annotated Figs. 1-3 below), and a lumen 22 (Figs. 1-3) configured to receive and releasably retain an embolic coil therein (NOTE: this limitation is functional/intended use language since the embolic coil is not positively recited as part of the claimed invention; therefore, the lumen only needs to be capable of receiving an embolic coil.  Since no other structure has been recited as associated with the lumen to read away from the lumen of Tomlin’s deployment system, Tomlin’s lumen is considered to be capable of receiving an embolic coil therein), the elongated shaft further comprising a sidewall (all shafts have sidewalls, therefore the shaft 38 will be referenced as meeting the ‘sidewall’ structure); and a paddle 26 (Figs. 1-3) disposed on the sidewall, wherein the paddle 26 selectively retains the embolic coil within the lumen in a first orientation and releases the embolic coil in a second orientation (NOTE: this limitation is functional/intended use language since the embolic coil is not positively recited as part of the claimed invention; therefore, the paddle only needs to be capable of retaining an embolic coil within the lumen and have a first and second orientation.  Tomlin’s paddle has two orientations (extending outside of the shaft outer wall and flush with the outer wall), the extension member element 32/34 extends inside the lumen and then is pushed toward the inner wall of the lumen as the two orientations with these two orientations, it is considered that the paddle of Tomlin meets the structural requirements of the claim since the embolic coil is not positively recited).

    PNG
    media_image1.png
    585
    824
    media_image1.png
    Greyscale

Regarding claim 3, Tomlin further discloses wherein the paddle has a proximal end 32/34 attached to the sidewall (see annotated Fig. 3 indicating what is considered proximal and distal) and a free distal end (distal end of paddle 26 is free from connection with the sidewall; see annotated Fig. 3 for proximal/distal labeling) .
Regarding claim 4, Tomlin further discloses an aperture 36 (Fig. 3) formed in the sidewall of the elongated shaft 38.
Regarding claim 5, Tomlin further discloses wherein the paddle 26 is at least partially disposed within the aperture 36 (Fig. 3).
Regarding claim 6, Tomlin further discloses wherein the aperture 36 at least partially surrounds the free distal end of the paddle (Fig. 3).
Regarding claim 7, the limitation ‘wherein the embolic coil is at least partially disposed within the aperture when the paddle selectively retains the embolic coil’ bears no patentable weight in the claim since the embolic coil is not positively recited as part of the claimed invention (see claim 2).
Regarding claim 8, Tomlin further discloses wherein a distal edge of the aperture 36 defines a shoulder that selectively retains the embolic coil when the paddle is in the first orientation (NOTE: this limitation is functional/intended use language since the embolic coil is not positively recited as part of the claimed invention; therefore, since Tomlin’s distal edge of the aperture 36 defines a shoulder, it is considered to be capable of performing in such a manner as functionally claimed).
Regarding claim 9, Tomlin further discloses a filament 44 (Figs. 1-3) that is axially translatable within the lumen of the elongated shaft 38 (Figs. 1-3).
Regarding claim 10, Tomlin further discloses an alignment member 40 (Figs. 1-3) for orientating the filament opposite of the paddle (alignment member 40 moves the filament 44 into position relative to the paddle 26; Figs. 1-3).
Regarding claim 11, Tomlin further discloses wherein the filament 44 has a first position for retaining the embolic coil and a second position for releasing the embolic coil (filament is moved axially between proximal and distal positions - embolic coil is not positively recited as part of claimed invention and thus the interaction is not required by the prior art just the capability; see numerous NOTES in previous claim rejections above).
Regarding claim 12, the limitation ‘wherein the first position of the filament secures the embolic coil against the paddle and the second position releases the embolic coil from the paddle’ is considered a functional statement since the embolic coil is not required by the prior art since it is not positively recited as part of the claimed invention.  Since Tomlin’s filament axial positions actuate the paddle member from a first orientation to a second orientation, it is considered that the positions claimed along with the structural limitations met by Tomlin’s device would be capable of performing as noted in this claim.
Regarding claim 14, Tomlin further discloses wherein the paddle 26 in the first orientation bends outwards from the lumen 22 of the elongated shaft 38 (Fig. 2).
Regarding claim 15, Tomlin further discloses wherein the paddle 26 in the second orientation bends inwards towards the lumen 22 of elongated shaft 38 (extension element 34 extends inwards in the second orientation seen in Fig. 1).
Regarding claim 16, Tomlin further discloses wherein the paddle 26 is biased towards the second orientation (Fig. 1 is an ‘at rest’ orientation, which is the biased orientation for extension element 34 of paddle 26).
Regarding claim 17, Tomlin further discloses wherein the sidewall lies in a curved plane (sidewalls, i.e. the inner and outer walls of the tubular shaft 38, lie in a curved plane by nature of a tubular construct), said paddle 26 is flexible out of the curved plane and is biased into the lumen of the elongated shaft (orientations seen in Figs. 1  & 2 - extension element 34 is biased into the lumen as seen in Fig. 1 and paddle flexes outside of the outer curved plane of the tubular shaft 38  as seen in Fig. 2).
Regarding claim 18, Tomlin further discloses wherein the paddle 26 is biased towards the second orientation (Fig. 1 is an ‘at rest’ orientation, which is the biased orientation for extension element 34 of paddle 26), whereby the embolic coil in the lumen of the elongated shaft and the filament in the first position press the paddle towards the first orientation (the filament 44 presses the paddle 26 toward the first orientation as seen in Fig. 2; the embolic coil is not considered as part of the claimed invention since it is not positively recited in the claims; it is considered that if an embolic coil were to also be positioned in the lumen of Tomlin’s shaft 38 it would aid in the paddle being pushed towards the first orientation).
Regarding claim 19,  the limitation ‘wherein the embolic coil includes a retention element configured to engage the paddle’ bears no patentable weight since the embolic coil is not positively recited as part of the claimed invention.
Regarding claim 20, Tomlin discloses an embolic coil deployment system, comprising: a shaft 38 (Figs. 1-3) with a lumen 22 (Figs. 1-3) and a sidewall (all shafts have sidewalls, therefore the shaft 38 will be referenced as meeting the ‘sidewall’ structure); and a paddle 26 (Figs. 1-3) disposed on the sidewall, wherein the paddle 26 selectively retains an embolic coil within the lumen in a first orientation and releases the embolic coil in a second orientation (NOTE: this limitation is functional/intended use language since the embolic coil is not positively recited as part of the claimed invention; therefore, the paddle only needs to be capable of retaining an embolic coil within the lumen and have a first and second orientation.  Tomlin’s paddle has two orientations (extending outside of the shaft outer wall and flush with the outer wall), the extension member element 32/34 extends inside the lumen and then is pushed toward the inner wall of the lumen as the two orientations with these two orientations, it is considered that the paddle of Tomlin meets the structural requirements of the claim since the embolic coil is not positively recited).
Regarding claim 21, Tomlin further discloses wherein the paddle 26 has a proximal end 32/34 attached to the sidewall (see annotated Fig. 3 indicating what is considered proximal and distal) and a free distal end (distal end of paddle 26 is free from connection with the sidewall; see annotated Fig. 3 for proximal/distal labeling).
Regarding claim 22, Tomlin further discloses an aperture 36 (Fig. 3) formed in the sidewall of the shaft 38.
Regarding claim 23, Tomlin further discloses wherein the paddle 26 is at least partially disposed within the aperture 36 (Fig. 3).
Regarding claim 24, the limitation ‘wherein the embolic coil is at least partially disposed within the aperture when the paddle selectively retains the embolic coil’ bears no patentable weight in the claim since the embolic coil is not positively recited as part of the claimed invention (see claim 20).
Regarding claim 25, Tomlin further discloses wherein a distal edge of the aperture 36 defines a shoulder that selectively retains the embolic coil when the paddle is in the first orientation (NOTE: this limitation is functional/intended use language since the embolic coil is not positively recited as part of the claimed invention; therefore, since Tomlin’s distal edge of the aperture 36 defines a shoulder, it is considered to be capable of performing in such a manner as functionally claimed).
Regarding claim 26, Tomlin further discloses a filament 44 (Figs. 1-3) that is axially translatable within the lumen of the elongated shaft 38 (Figs. 1-3).
Regarding claim 27, Tomlin further discloses an alignment member 40 (Figs. 1-3) for orientating the filament opposite of the paddle (alignment member 40 moves the filament 44 into position relative to the paddle 26; Figs. 1-3).
Regarding claim 28, Tomlin further discloses wherein the filament 44 has a first position for retaining the embolic coil and a second position for releasing the embolic coil (filament is moved axially between proximal and distal positions - embolic coil is not positively recited as part of claimed invention and thus the interaction is not required by the prior art just the capability; see numerous NOTES in previous claim rejections above).
Regarding claim 29, the limitation ‘wherein the first position of the filament secures the embolic coil against the paddle and the second position releases the embolic coil from the paddle’ is considered a functional statement since the embolic coil is not required by the prior art since it is not positively recited as part of the claimed invention.  Since Tomlin’s filament axial positions actuate the paddle member from a first orientation to a second orientation, it is considered that the positions claimed along with the structural limitations met by Tomlin’s device would be capable of performing as noted in this claim.
Regarding claim 30, Tomlin further discloses wherein the paddle 26 in the first orientation bends outwards from the lumen 22 of the elongated shaft 38 (Fig. 2).
Regarding claim 31, Tomlin further discloses wherein the paddle 26 in the second orientation bends inwards towards the lumen 22 of elongated shaft 38 (extension element 34 extends inwards in the second orientation seen in Fig. 1).
Regarding claim 32, Tomlin further discloses wherein the paddle 26 is biased towards the second orientation (Fig. 1 is an ‘at rest’ orientation, which is the biased orientation for extension element 34 of paddle 26).
Regarding claim 33, Tomlin discloses an embolic coil deployment system (Figs. 1-3), comprising: a shaft 38 (Figs. 1-3) with a lumen 22 (Figs. 1-3) and a sidewall (all shafts have sidewalls, therefore the shaft 38 will be referenced as meeting the ‘sidewall’ structure): an aperture 36 (Figs. 1-3) in the sidewall; and a paddle 26 (Figs. 1-3) attached to the sidewall and disposed at least partially in the aperture 36, wherein the paddle 26 selectively retains an embolic coil within the lumen in a first orientation and releases the embolic coil in a second orientation (NOTE: this limitation is functional/intended use language since the embolic coil is not positively recited as part of the claimed invention; therefore, the paddle only needs to be capable of retaining an embolic coil within the lumen and have a first and second orientation.  Tomlin’s paddle has two orientations (extending outside of the shaft outer wall and flush with the outer wall), the extension member element 32/34 extends inside the lumen and then is pushed toward the inner wall of the lumen as the two orientations with these two orientations, it is considered that the paddle of Tomlin meets the structural requirements of the claim since the embolic coil is not positively recited).
Regarding claim 34, Tomlin further discloses wherein the paddle has a proximal end 32/34 attached to the sidewall (see annotated Fig. 3 indicating what is considered proximal and distal) and a free distal end (distal end of paddle 26 is free from connection with the sidewall; see annotated Fig. 3 for proximal/distal labeling) .
Regarding claim 35, the limitation ‘wherein the embolic coil is at least partially disposed within the aperture when the paddle selectively retains the embolic coil’ bears no patentable weight in the claim since the embolic coil is not positively recited as part of the claimed invention (see claim 2).
Regarding claim 36, Tomlin further discloses a filament 44 (Figs. 1-3) that is axially translatable within the lumen 22 of the shaft 38 (Figs. 1 & 2).
Regarding claim 37, Tomlin further discloses an alignment member 40 (Figs. 1-3) for orientating the filament opposite of the paddle (alignment member 40 moves the filament 44 into position relative to the paddle 26; Figs. 1-3).
Regarding claim 38, Tomlin further discloses wherein the filament 44 has a first position for retaining the embolic coil and a second position for releasing the embolic coil (filament is moved axially between proximal and distal positions - embolic coil is not positively recited as part of claimed invention and thus the interaction is not required by the prior art just the capability; see numerous NOTES in previous claim rejections above).
Regarding claim 39, the limitation ‘wherein the first position of the filament secures the embolic coil against the paddle and the second position releases the embolic coil from the paddle’ is considered a functional statement since the embolic coil is not required by the prior art since it is not positively recited as part of the claimed invention.  Since Tomlin’s filament axial positions actuate the paddle member from a first orientation to a second orientation, it is considered that the positions claimed along with the structural limitations met by Tomlin’s device would be capable of performing as noted in this claim.
Regarding claim 40, Tomlin further discloses wherein the free distal end of the paddle 26 in the first orientation bends outwards from the lumen 22 of shaft 38 (shown in Fig. 2). 
Regarding claim 42, Tomlin further discloses wherein the paddle 26 is biased towards the second orientation (see Fig. 1 for ‘relaxed’ state of the paddle 26 wherein the extension 34 of paddle 26 is biased to extend inward within the lumen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 20, 2022